3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 16 is rejected under 35 USC § 101 because it is not directed to one of the 4 statutory categories.
Claim 16 encompass a transitory medium given the claim's broadest reasonable interpretation in light of paragraph of the specification.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).   
The Examiner notes claim 16 has been interpreted as not being directed to a statutory category. The following rejection below has been provided as if claim 16 has been interpreted as being properly directed to a statutory category.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 11 is directed to a system with multiple components, and therefore is a machine.
Claim 16 is directed to a non-transitory computer readable media and therefore are an article of manufacture.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method for replacing a canceled accommodation for a guest user, the method comprising: 
receiving, ... , an indication that a booking for an accommodation over a time period by the guest user has been canceled by a host user; 
retrieving, ... , a homestay listing associated with the booking, the homestay listing specifying a region of the accommodation; 
retrieving, ... , attributes of the homestay listing; 
mapping each attribute of the homestay listing to a set of similar attributes ... ; 
retrieving, ... , a set of available hotel listings in the region during the time period; 
determining attributes of each of the set of available hotel listings; 
determining a set of comparable hotel listings from the set of available hotel listings each including a threshold number of similar attributes; and 
sending a command, ... , to book one of the set of comparable hotel listings for the guest user during the time period by populating ... with a connection between the guest user and the one of the set of comparable hotel listings.  

The limitations of Claim 11 recites:
... for replacing a canceled accommodation for a guest user, ... 
receiving, ... , an indication that a booking for an accommodation over a time period by the guest user has been canceled by a host user; 
retrieving, ... , a homestay listing associated with the booking, the homestay listing specifying a region of the accommodation; 
retrieving, ... , attributes of the homestay listing; 
mapping each attribute of the homestay listing to a set of similar attributes ...;
retrieving, ... , a set of available hotel listings in the region during the time period; 
determining attributes of each of the set of available hotel listings; - 45 -
determining a set of comparable hotel listings from the set of available hotel listings each including a threshold number of similar attributes; and 
sending a command, ... , to book one of the set of comparable hotel listings for the guest user during the time period by populating ... with a connection between the guest user and the one of the set of comparable hotel listings.  

The limitations of Claim 16 recites:
receive, ... , an indication that a booking for an accommodation over a time period by a guest user has been canceled by a host user;- 47 -
retrieve, ... , a homestay listing associated with the booking, the homestay listing specifying a region of the accommodation; 
retrieve, ... , attributes of the homestay listing; 
map each attribute of the homestay listing to a set of similar attributes ... ; 
retrieve, ... , a set of available hotel listings in the region during the time period; 
determine attributes of each of the set of available hotel listings; 
determine a set of comparable hotel listings from the set of available hotel listings each including a threshold number of similar attributes; and 
send a command, ... , to book one of the set of comparable hotel listings for the guest user during the time period by populating ... a connection between the guest user and the one of the set of comparable hotel listings.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as finding and booking a replacement listing for a user that is comparable to a canceled booking. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
Homestay application
Listing database of the homestay application
Attribute database of the homestay application
Equivalence table
Booking data structure
Claim 11:
the system comprising one or more processors configured execute instructions that cause the processor to perform operations of: 
Homestay application
Listing database of the homestay application
Attribute database of the homestay application
Equivalence table
Booking data structure
Claim 16:
A computer readable medium configured to store instructions, the instructions when executed by a processor cause the processor to: 
Homestay application
Listing database of the homestay application
Attribute database of the homestay application
Equivalence table
Booking data structure

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
 Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 2-3, 5-10, 12-15, and 17-20 further recite the same abstract ideas recited in Claim 1 and 11 and 16. The following limitations further limit the abstract idea as explained above:
Claim 2: The method of claim 1, wherein mapping each attribute of the homestay listing to a set of similar attributes ... comprises: 
generating a plurality of set of attributes by, for each attribute of the canceled accommodation: 
mapping the attribute to a category ... ; 
retrieving a set of attributes associated with the category; and 
determining similar attributes based on attributes that occur in a threshold number of the sets of attributes of the plurality of sets of attributes.  
Claim 3: The method of claim 1, further comprising: 
inputting, ... , the homestay listing and the set of candidate hotel listings; 
receiving, ... , a percentage match between the homestay listing and each of the set of candidate hotel listings; and 
sending, for display to the guest user, one or more of the set of candidate hotel listings with a percentage match greater than a threshold value.  
Claim 5: The method of claim 1, further comprising: 
retrieving user profile data for the guest user; 
determining a ranked set of prioritized attributes of the guest user based on the user data; 
determining a subset of the set of comparable hotel listings each including one or more of a top percentage of the ranked prioritized attributes; and 
sending, ... , a command to book one of the subset for the guest user by populating ... with a connection between the guest user and the one of the subset.  
Claim 6: The method of claim 5, wherein determining a subset of the set of comparable hotel listings each including one of more of a top percentage of the ranked prioritized attributes comprises: 
determining a set of upgrade attributes based on the mapped similar attributes, the upgrade attributes describing accommodations of higher quality than the canceled accommodation; and 
determining a subset of the set of comparable hotel listings, each comparable hotel listing of the subset including one or more of the upgrade attributes.  
Claim 7: The method of claim 1, further comprising: 
ranking each of the set of comparable hotel listings based on similar attributes and availability for booking during the time period; 
selecting a highest ranked comparable hotel listing; 
sending a command, ... , to book the highest ranked comparable hotel listing for the guest user during the time period; and 
sending, for display to the guest user, an indication that the canceled accommodation was replaced with an accommodation of the highest ranked comparable hotel listing.
Claim 8: The method of claim 1, further comprising: 
in response to determining that the host user canceled the booking within a threshold amount of time of the time period, sending, for display to the guest user, an indication that the canceled accommodation was replaced with an accommodation of the comparable hotel listing; and 
in response to determining that the host user canceled the booking more than a threshold amount of time from the time period, sending, for display to the guest user, an indication that the booking was canceled without an alternative accommodation having been reserved.  
Claim 9: The method of claim 1, further comprising: 
sending, for display to the guest user, two or more of the set of comparable hotel listings; 
receiving a selection of one of the two or more of the set of comparable hotel accommodations as input from the guest user; and 
sending a command to book the selection for the guest user during the time period.  
Claim 10: The method of claim 1, further comprising: 
sending, for display to the guest user, two or more of the set of comparable hotel listings; 
receiving an indication that the guest user rejected each of the two or more of the set of comparable hotel listings; and 
sending, for display to the guest user, two or more other comparable hotel listings from the set of comparable hotel listings.  
Claim 12: ... of claim 11, wherein the operation of mapping each attribute of the homestay listing to a set of similar attributes ... comprises: 
generating a plurality of set of attributes by, for each attribute of the canceled accommodation: 
mapping the attribute to a category ... ; 
retrieving a set of attributes associated with the category; and 
determining similar attributes based on attributes that occur in a threshold number of the sets of attributes of the plurality of sets of attributes.  
Claim 13: ... of claim 11, wherein the operations further comprise: 
inputting, ... , the homestay listing and the set of candidate hotel listings; 
receiving, ... , a percentage match between the homestay listing and each of the set of candidate hotel listings; and 
sending, for display to the guest user, one or more of the set of candidate hotel listings with a percentage match greater than a threshold value.  
Claim 14: ... of claim 11, wherein the operations further comprise:
retrieving user profile data for the guest user; 
determining a ranked set of prioritized attributes of the guest user based on the user data; 
determining a subset of the set of comparable hotel listings each including one or more of a top percentage of the ranked prioritized attributes; and 
sending, ... , a command to book one of the subset for the guest user by populating a booking data structure with a connection between the guest user and the one of the subset.  
Claim 15: ... of claim 11, wherein the operations further comprise: 
ranking each of the set of comparable hotel listings based on similar attributes and availability for booking during the time period; 
selecting a highest ranked comparable hotel listing; 
sending a command, ... , to book the highest ranked comparable hotel listing for the guest user during the time period; and 
sending, for display to the guest user, an indication that the canceled accommodation was replaced with an accommodation of the highest ranked comparable hotel listing.
Claim 17: ... of claim 16, wherein the instructions to map each attribute of the homestay listing to a set of similar attributes in the equivalence table comprise instructions to: 
generate a plurality of set of attributes by, for each attribute of the canceled accommodation: 
mapping the attribute to a category ... ; 
retrieving a set of attributes associated with the category; and 
determine similar attributes based on attributes 
Claim 18: ... of claim 16, wherein the instructions further comprise instructions to: 
input, ..., the homestay listing and the set of candidate hotel listings; 
receive, ... , a percentage match between the homestay listing and each of the set of candidate hotel listings; and 
send, for display to the guest user, one or more of the set of candidate hotel listings with a percentage match greater than a threshold value.  
Claim 19: ... of claim 16, wherein the instructions further comprise instructions to: 
retrieve user profile data for the guest user; 
determine a ranked set of prioritized attributes of the guest user based on the user data; 
determine a subset of the set of comparable hotel listings each including one or more of a top percentage of the ranked prioritized attributes; and 
send, from the homestay application, a command to book one of the subset for the guest user by populating a booking data structure with a connection between the guest user and the one of the subset.  
Claim 20: ... of claim 16, wherein the instructions further comprise instructions to:   
rank each of the set of comparable hotel listings based on similar attributes and availability for booking during the time period; 
select a highest ranked comparable hotel listing; 
send a command, ... , to book the highest ranked comparable hotel listing for the guest user during the time period; and 
send, for display to the guest user, an indication that the canceled accommodation was replaced with an accommodation of the highest ranked comparable hotel listing.

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as finding and booking a replacement listing for a user that is comparable to a canceled booking.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 3:
Machine learning model
Claim 7:
A separate application
Claim 13:
Machine learning model
Claim 15:
A separate application
Claim 18:
Machine learning model
Claim 20:
A separate application

The additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Examiner note: Claim 4 is not rejected under 35 USC 101 because it recites specific steps of training a machine learning model using labelled historical user bookings. The limitation apply/use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort to monopolize the exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7,9-11, 14-15, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US2016/0189060A1) and in further view of Oztekin (US2013/0124237A1).

Claim 1: Ngo teaches A method for replacing a canceled accommodation for a guest user (Ngo, Par. 0019), the method comprising: 

Ngo, in par. 0019, teaches a method for comparing ticket attributes to identify one or more substitute ticket alternatives for a ticket that has been cancelled.

receiving, by a (Ngo, Par. 0064 0058 and 0036)

Ngo, in Par. 0064, teaches that the process modeling device receives a notice that a ticket has been cancelled. Ngo, in par. 0058, teaches that the process modeling device receives a notification that a ticket has been cancelled from a seller/provider (i.e. receiving indication that a booking for an accommodation over a time period has been canceled by a host user). 
Ngo, in Par. 0036, teaches that the process modeling server provides a web interface (i.e. application) for interaction with the input device.

retrieving, from a listing database of the (Ngo, Par. 0064 and 0053)
retrieving, from an attribute database of the homestay application, attributes of the (Ngo, Par. 0064 and 0053)

Ngo, in Par. 0064, teaches retrieving attributes the cancelled ticket. Ngo, in Par. 0053, teaches that the attributes includes location (i.e. region of the accommodation).

mapping each attribute of the (Ngo, Par. 0066 and 0043)

Ngo, in Par. 0066, teaches a comparing of one or more attributes of a cancelled ticket to a rule set. Ngo, in par. 0043, teaches that a rule set specifies criteria/relational information for determining levels of equivalence. (i.e. equivalence table)

retrieving, by the (Ngo, Par. 0051)

Ngo, in Par. 0051, teaches retrieving a total number of available seats in the venue for the event (i.e. time period) based on a seat map.

determining attributes of each of the set of available (Ngo, Par. 0067)

Ngo, in Par. 0067, teaches identifying one or more tickets as possible equivalents

determining a set of comparable (Ngo, Par. 0070-0071)

Ngo, in par. 0070, teaches generating a confidence level associated with each substitute ticket alternative based on one weights associated with one or more rules in the rule set that the unavailable ticket’s attributes were compared against. Ngo, in Par. 0071 teaches different threshold confidence levels based on the substitute alternative ticket attributes.

sending a command, from the (Ngo, 0072-0074)

Ngo, in par. 0072-0074, teaches that the substitute ticket with the highest confidence level can be booked by the process modeling device. As mentioned above, the process modeling device runs on a web interface/mobile application.

Ngo does not teach but Oztekin teaches:
...homestay application (Oztekin, par. 0030)
...homestay listing (Oztekin, Par. 0016 and 0021)
...hotel listing (Oztekin, Par. 0016 and 0021)

Oztekin, in par. 0009 and 0016, teaches a system for obtaining information regarding individual habitable units (IHU). Oztekin, in par. 0016, teaches that non limiting examples of an IHU can be a condominium, cottage, cabin, lodge or bungalow and can be maintained by a single entity (i.e. homestay) It also teaches that the IHU could be a hotel or motel maintained by an established such as Hilton or Marriott (i.e hotel).
Oztekin, in par. 0030, teaches a web browser or dedicated application developed specifically to communicate the hotel information. (i.e. homestay application).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the ticket replacement system of Ngo to include individual habitable unit (IHU) information, as taught by Oztekin, in order to provide multiple hotel options that are in or near a specified location and that are available on a specified date (Oztekin, par. 0030), especially in the case of a cancellation.  

Claim 5: Ngo and Oztekin teach The method of claim 1, Ngo teaches further comprising: 
retrieving user profile data for the guest user; (Ngo, par. 0060 and 0037)

Ngo, in Par. 0060, teaches that the customer preferences are accessed from the customer database for the rule set. Ngo, in par. 0037 teaches customer database includes customer data and customer account information (i.e. user profile data) including preferences.

determining a ranked set of prioritized attributes of the guest user based on the user data; (Ngo, Par. 0069-0070)

Ngo, in Par. 0069-0070, teaches that the rule set can be weighted (based on the customer data, as described above) in order so that the substitute ticket alternatives may be more customer-specific and based on customer interest.  

determining a subset of the set of comparable (Ngo, Par. 0071)

Ngo, in Par. 0071, teaches a confidence level of the substitute alternative tickets with high medium and low percent confidences.

sending, from the (Ngo, 0072-0074)

Ngo, in par. 0072-0074, teaches that the substitute ticket with the highest confidence level can be booked by the process modeling device. As mentioned above, the process modeling device runs on a web interface/mobile application.
As mentioned above in the claim 1 rejection, Oztekin teaches the limitations of the homestay application and hotel listing. See above rationale to combine.

Claim 6: Ngo and Oztekin teach The method of claim 5, Ngo teaches wherein determining a subset of the set of comparable 
determining a set of upgrade attributes based on the mapped similar attributes, the upgrade attributes describing accommodations of higher quality than the canceled accommodation; and (Ngo, Par. 0069) 
determining a subset of the set of comparable (Ngo, Par. 0069)

Ngo, in, par. 0069, teaches that the process modeling device has access to ascertain an estimated desirability of the customer to attend and generates ticket alternatives at high price points and better physical location. It can offer the higher priced and/or better located ticket alternatives as an upsell offer to the customer.
As mentioned above in the claim 1 rejection, Oztekin teaches the limitations of the hotel listing. See above rationale to combine.

Claim 7: Ngo and Oztekin teach The method of claim 1, Ngo teaches further comprising: 
ranking each of the set of comparable (Ngo, Par. 0071)

Ngo, in Par. 0071, teaches that each substitute ticket alternative is given a confidence level.

selecting a highest ranked comparable (Ngo, Par. 0071-0073)

Ngo, in Par. 0071-0073, teaches that the highest ranked substitute is selected.

sending a command, from the (Ngo, Par. 0076-0079)
sending, for display to the guest user, an indication that the canceled accommodation was replaced with an accommodation of the highest ranked comparable hotel listing.  (Ngo, Par. 0076-0079)

Ngo, in Par. 0076-0079, teaches that the customer can be notified by email (i.e. separate application) to book the highest ranked option. The process modeling device then processes the selection by accepting it and sending the substitute ticket information to the customer.
As mentioned above in the claim 1 rejection, Oztekin teaches the limitations of the homestay application and hotel listing. See above rationale to combine.

Claim 9: Ngo and Oztekin teach The method of claim 1, Ngo teaches further comprising: 
sending, for display to the guest user, two or more of the set of comparable (Ngo, par. 0076-0077)

Ngo, in par. 0076-077, teaches that the process modeling device identifies the top three alternatives and sends them to the user to make a selection.

receiving a selection of one of the two or more of the set of comparable (Ngo, Par. 0078)- 44 –

Ngo, in Par. 0078, teaches that the user makes a selection.

sending a command to book the selection for the guest user during the time period.  (Ngo, Par. 0078)

Ngo, in Par. 0078, teaches that the selection is processed and the ticket information is sent to the customer e.g. confirmed for the event (i.e. time period) 
As mentioned above in the claim 1 rejection, Oztekin teaches the limitations of the hotel listing/accommodations. See above rationale to combine.

Claim 10: Ngo and Oztekin teach The method of claim 1, further comprising: 
sending, for display to the guest user, two or more of the set of comparable (Ngo, par. 0076-0077)

Ngo, in par. 0076-077, teaches that the process modeling device identifies the top three alternatives and sends them to the user to make a selection.

receiving an indication that the guest user rejected each of the two or more of the set of comparable (Ngo, Par. 0086)

Ngo, in Par. 0086, teaches that potential tickets were removed from sale while the customer was deliberating e.g., did not accept the tickets. (i.e. rejected).

sending, for display to the guest user, two or more other comparable hotel listings from the set of comparable (Ngo, Par. 0088)

Ngo, in Par. 0088, teaches that the device generates additional alternatives for the user.
As mentioned above in the claim 1 rejection, Oztekin teaches the limitations of the hotel listing. See above rationale to combine.

Claims 11 and 14-15 
Claims 11 and 14-15 are directed to a system. Claims 11 and 14-15 recite limitations that are parallel in nature as those addressed above for claims 1, 5 and 7 which are directed towards a method. Claims 11 and 14-15 are therefore rejected for the same reasons as set forth above for claims 1, 5 and 7, respectively. Furthermore, claim 11 recites a system comprising one or more processors configured execute instructions that cause the processor to perform operations (see Ngo, Fig. 10 and par. 0098-0099).

Claims 16 and 19-20
Claims 16 and 19-20 are directed to a computer readable medium. Claims 16 and 19-20 recite limitations that are parallel in nature as those addressed above for claims 1, 5 and 7 which are directed towards a method. Claims 16 and 19-20 are therefore rejected for the same reasons as set forth above for claim 1, 5 and 7, respectively. Furthermore, claim 16 recites a computer readable medium (see Ngo, Fig. 10 and Par. 0099)

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US2016/0189060A1) and in view of Oztekin (US2013/0124237A1) and in further view of Debarge (US20120053968A1).

Claim 2: Ngo and Oztekin teach The method of claim 1, Ngo further teaches wherein mapping each attribute of the 
generating a plurality of set of attributes by, for each attribute of the canceled accommodation: 
mapping the attribute (Ngo, Par. 0066 and 0043)

Ngo, in Par. 0066, teaches a comparing of one or more attributes of a cancelled ticket to a rule set. Ngo, in par. 0043, teaches that a rule set specifies criteria/relational information for determining levels of equivalence. (i.e. equivalence table)

retrieving a set of attributes (Ngo, Par. 0067)
determining similar attributes based on attributes that occur in a threshold number of the sets of attributes of the plurality of sets of attributes.  (Ngo, Par. 0070-0071)

Ngo, in Par. 0067, teaches a comparing step to identify possible equivalents where the determination of equivalency is based on seat proximity, price proximity and other such characteristics (i.e. retrieving a set of attributes). 
Ngo, in par. 0070, teaches generating a confidence level associated with each substitute ticket alternative based on one weights associated with one or more rules in the rule set that the unavailable ticket’s attributes were compared against. Ngo, in Par. 0071 teaches different threshold confidence levels based on the substitute alternative ticket attributes.
As mentioned above in the claim 1 rejection, Oztekin teaches the limitations of the homestay listing. See above rationale to combine.
 While Ngo in view of Oztekin, as explained above, teaches attributes of a homestay listing and the equivalence table, it does not explicitly teach that the attributes are mapped into categories.
Debarge, in Fig. 4 and 6 and Par. 0029-0037, teaches features (i.e. attributes) of rooms. Features can be put into groups (i.e. categories) such as King or Sea view. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the mapping of attributes of Ngo to include categories, as taught by Debarge, in order to flag all resources in a repository that would satisfy at least one requested criterion. (Debarge, Par. 0007)

Claims 12 and 17
Claims 12 and 17 recite limitations that are parallel in nature as those addressed above for claim 2 but are dependent on claims 11 and 16, respectively. Claims 12 and 17 are therefore rejected for the same reasons as set forth above for claims 2. 

Claims 3-4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US2016/0189060A1) and in view of Oztekin (US2013/0124237A1) and in further view of Fung (US20190340537A1)

Claim 3: Ngo and Oztekin teach The method of claim 1, Ngo teaches further comprising: 

receiving, (Ngo, Par. 0070-0074)
sending, for display to the guest user, one or more of the set of candidate (Ngo, Par. 0070-0074)

Ngo, in Par. 0070-0074 teaches a confidence level (i.e. percentage match) between the cancelled ticket and each substitute ticket alternative. If the percentage is above a threshold, then the notification is sent to customer to check the web interface.
As mentioned above in the claim 1 rejection, Oztekin teaches the limitations of the homestay listing and hotel listings. See above rationale to combine.
While Ngo and Oztekin teach the functions of receiving a percentage match between listings, it does not explicitly teach but Fung, in Par. 0036, teaches a machine learning model used matching places based on users historical visits and preferences.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving of a percentage match between the cancelled listing and substitute alternative listings of Ngo to include a machine learning model, as taught by Fung, in order to provide allow a wide range of users to benefit from the recommendation model (Fung, Par. 0037)

Claim 4: Ngo and Oztekin and Fung teach The method of claim 3, Ngo teaches further comprising: 
retrieving, from a database of the (Ngo, Par. 0037)
retrieving historical (Ngo, Par. 0037)

Ngo, in Par. 0037, teaches that the customer data base includes purchasing history and ticket usage habits (i.e. historical listings and their attributes)

determining sets of similar listings based on the attributes of the historical (Ngo, Par. 0067 and 0037)

Ngo, in Par. 0067, teaches identifying tickets as possible equivalents and rules sets based on the customer profile/history as mentioned above. 
As mentioned above in the claim 1 rejection, Oztekin teaches the limitations of the homestay listing and hotel listings. See above rationale to combine.
Fung further teaches 
labelling each set of similar listings with a booking type; and (Fung, Par. 0036)
training the machine learning model using the labelled set of similar listings.  (Fung, Par. 0036)

	Fung, in Par. 0036, teaches labeling based on places and their details and training a machine learning model for matching a user’s preference or affinity based on a history of places they prefer to visit.
	See above claim 3 for rationale to combine.

Claims 13 and 18
Claims 13 and 18 recite limitations that are parallel in nature as those addressed above for claim 3 but are dependent on claims 11 and 16, respectively. Claims 13 and 18 are therefore rejected for the same reasons as set forth above for claims 3. 

Examiner note: There is no art rejection for claim 8


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628